Title: From George Washington to the United States Senate, 7 March 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]March 7th 1792.

I submit to your consideration the report of the Secretary of State which accompanies this, stating the reasons for extending the negotiation proposed at Madrid to the subject of commerce, and explaining, under the form of instructions to the Commissioners lately appointed to that Court, the principles on which commercial arrangements with Spain might, if desired on her part, be acceded to on ours: And I have to request your decision, whether you will advise and consent to the extension of the powers of the Commissioners as proposed, and to the ratification of a treaty which shall conform to those instructions, should they enter into such a one with that Court.

Go: Washington

